Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 04, 2018

The Court of Appeals hereby passes the following order:

A19A0165. LUCILLA ROSE HARRELL v. THE STATE.

      In 2013, Lucilla Rose Harrell was found guilty of homicide by vehicle in the
first degree, for which she was sentenced to eleven years to serve in confinement.
Her conviction was affirmed on appeal in an unpublished opinion. Harrell v. State.
Case No. A16A0145 (decided June 15, 2016). Harrell filed a petition for writ of
certiorari to the Georgia Supreme Court, which was denied February 6, 2017. Harrell
v. State, Case No. S16C1779 (decided February 6, 2017). Harrell subsequently filed
a motion to reduce sentence on June 5, 2017, asserting her sentence should be
reduced based on her first offender status and mitigating circumstances. On March
21, 2018, the trial court denied her motion and Harrell filed her pro se notice of
appeal on May 8, 2018.1 We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Pretermitting whether a direct appeal was
available from the trial court’s March 21 order, Harrell’s notice of appeal is untimely,
as it was filed 48 days after the order was entered. Consequently, we lack jurisdiction
over this appeal, which is hereby DISMISSED.




      1
       In the order denying Harrell’s motion to reduce sentence, the trial court also
allowed her attorney to withdraw as her counsel.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 09/04/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.